Citation Nr: 1452388	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-25 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 131; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  

First, the Board finds that the March 2012 VA audiological examination shows a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  

The Veteran contends that he has a bilateral hearing loss disability due to his significant noise exposure during service.  The Board finds that hazardous noise exposure is consistent with his MOS as a heavy vehicle driver.  As a result, in-service noise exposure is conceded.  The Board observes that the Veteran has been awarded service connection for tinnitus as a result of his significant in-service noise exposure.  The question that remains before the Board is whether the Veteran's current hearing loss was also caused or worsened by his military service.   

A review of the service treatment records shows no complaints of hearing loss.  The induction and separation examinations do not document a hearing loss disability.  
Both the March 2012 VA examiner and July 2012 VA addendum opinion conclude that the Veteran's bilateral hearing loss disability is less likely than not related to his military service.  In reaching this conclusion, the examiners' rationale was that there was no documented hearing loss during service or at separation.

The Veteran contends that his bilateral hearing loss began in service and has continued since.  He specifically reported in-service noise exposure and denied any significant post-service noise exposure.  The Veteran has also submitted an April 2013 letter and duplicative November 2013 letter from his private physician that concludes his current hearing loss disability is related to his in-service noise exposure. 

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss disability is related to his military service. 

The Veteran is competent to report the onset of decreased hearing acuity in both ears.  As noted, the VA examiners found that the Veteran's bilateral hearing loss is less likely than not caused by or a result of in-service noise exposure.  However, the examiners' opinions were based solely on the fact that the Veteran's hearing acuity did not decline during service, and the Veteran did not report hearing loss at separation.  In contrast, the Veteran's private physician, who also considered his history of in-service noise exposure and review of his medical records, opined that his in-service noise exposure from unmuffled diesel engines and weapons file was more than sufficient to cause his current hearing loss disability.  

The Veteran has competently and credibly provided consistent statements regarding the onset of his hearing loss disability.  While the Veteran is not competent to render an opinion as to the etiology of his hearing loss disability, he has submitted a private medical opinion linking his current hearing loss disability with military service.   As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral hearing loss disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


